Results of Shareholder Votes The Annual Meeting of the Shareholders of the Fund was held on December 21, 2012. Shareholders voted on the election of Class II Trustees and the approval of a new investment advisory agreement between the Fund and Madison Asset Management, LLC. Voting results with respect to the election of Class II Trustees by shareholders are set forth below: Name # of Shares in Favor # of Shares Withheld Ronald A. Nyberg1 James R. Imhoff, Jr. Voting results with respect to the approval of a new investment advisory agreement between the Fund and Madison Asset Management, LLC are set forth below: # of Shares # of Shares in Favor # of Shares Against # of Shares Abstained of Broker Non-Vote 1 Although Ronald A. Nyberg stood for re-election at the shareholder meeting, he, along with Randall C. Barnes, Ronald E. Toupin, Jr. and Frank E. Burgess, resigned when the new investment advisory agreement was approved by shareholders on December 21, 2012.
